DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
                                          
                                   Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                 Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, the phrase “characterized in that” is acceptable to use, the word -comprising - or - including - is preferable to use in order to comply with the U.S. practice.
In claim 1, the term "it" in the phrase “it is positioned” in line 2, is preferable to cite -- “the fan is positioned” --.
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
         Claim limitation “heat insulation means” (claim 1, lines 16-17) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “heat insulation” without reciting sufficient structure to achieve the function.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses, that heat insulation means is a layer or panel of insulating material disposed in contact with the internal surface of the main body (par. 43).
        
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conditioning device”, “an air suction and distribution unit” and “a channeling element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
      Claim limitation “a conditioning device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “conditioning” without 
     Claim limitation “an air suction and distribution unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “conditioning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Claim limitation “a channeling element” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “conditioning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A conditioning device treated as meaning can comprise one or more of either a heating device, a cooling device or a dehumidification device. (par. 64).
A an air suction and distribution unit treated as meaning an impeller 15 provided with suitably directed blades in order to determine the intake of the air from outside and its 
A channeling element treated as meaning a structural combination of a heater case and a heater (page11, lines 20-21).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 555511).
                                               
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites “the emission” in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as – an emission --.
In claim 1, the term "it" in the phrase "cooperating with it" in line 11, is not clear as to what "it" is referring to.
In regards to claim 2, the term “most” in the phrase “most of the area” is a relative term which renders the claim indefinite. The term "most" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree. It is not clear from the claims or specification as to what would be considered a "most of the area". For example, would 90% of the area be most? How about 50%? 20%? Since one skilled in the art could not ascertain what would and would not be considered a "most of the area" the scope of the claim is unclear.
                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dou et al. (CN 203835761, see attached translation) in view of Su (US 2013/0149956).
In regards to claim 1, Dou discloses a fan (1; Fig. 1), comprising a main body (200; Fig. 1) having a hollow column shape with a vertical development with respect to a support base (100; Fig. 1) on which it is positioned in a condition of use (as can be seen in Figs. 1-2 as seen assembled), and defining an internal housing compartment (211, 212; Figs. 3-4), said fan (1) comprising an air suction and distribution unit (300; Fig. 3), disposed inside said compartment (211, 212), cooperating with apertures () made on the main body (200) in order to remove the air from outside the main body (200), 
         at least one longitudinal aperture (see annotated Fig. below), with a vertical development, for the emission of a conditioned stream of air (as flowing through outlet) toward the outside (outside of main body 200 as air directed by first and second exhaust outlets 221, 222), disposed in a rear zone (left portion of 1; Fig. 4), during use, of the hollow column-type main body (200), and 
(241, 242; Fig. 4) positioned in proximity (near) to the at least one longitudinal aperture (see annotated Fig. below) and cooperating with it to determine the exit of said conditioned stream of air through said at least one longitudinal aperture (see annotated Fig. below), and divert the conditioned stream of air (via 241, 242; Fig. 4) exiting from the main body (200) so that said conditioned stream of air adheres to (via Coanda effect) an external surface (surface of main body 200 or a Coanda surface) of said main body (200) and is conveyed toward the front of the fan, remaining substantially in contact with said external surface (sticking to the surface; par. 51) between a lead-in edge (see annotated Fig. below), where the conditioned stream of air adheres (sticking to the surface; par. 51) to the external surface (a Coanda surface for guiding airflow; par. 51), defined by the position of said longitudinal aperture (see annotated Fig. below) and a separation edge (edge separation point from sticking to the surface) disposed in a front zone (right portion of 1; Fig. 4) of the fan, opposite the rear zone (left portion of 1; Fig. 4; par. 51).
        Dou does not explicitly disclose a conditioning device configured to thermally modify the condition of the stream of air distributed by said suction and distribution unit; said fan being provided with heat insulation means configured to prevent, or at least limit, the onset of a heat exchange between said conditioned stream of air exiting from said main body through said at least one longitudinal aperture, and 
          the stream of suctioned air inside said main body, said heat insulation means being associated at least with an internal surface of said main body, opposite said external surface in contact with said stream, and extending from said lead-in edge toward the front part of the fan.  
(Fig. 1) wherein a conditioning device (cooling/heating apparatus, par. 30; not shown in the figure 1) configured to thermally modify the condition of the stream of air distributed by said suction and distribution unit (20); said fan being provided with heat insulation means (40) configured to prevent, or at least limit, the onset of a heat exchange between said conditioned stream of air exiting from said main body (a cylindrical shell 10) through said at least one longitudinal aperture (refer to par. 32), and 
          the stream of suctioned air inside said main body (10), said heat insulation means (40) being associated at least with an internal surface (inside surface of cylinder 10) of said main body (10), opposite said external surface (outside surface of cylinder 10) in contact with said stream, and extending from said lead-in edge (corresponding to guiding plate 30) toward the front part of the fan (as can be seen in Fig. 1).  
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou to include a conditioning device to thermally modify the condition of the stream of air distributed by said suction and distribution unit as taught by Su in order to cool/heat the air and have it transmitted to the radial air outlet part (refer to par. 30 of Su).
        It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou to include heat insulation means configured to prevent, or at least limit, the onset of a heat exchange between said conditioned stream of air exiting from said main body through said at least one longitudinal aperture, and the stream of suctioned air inside said main body, said heat insulation means being associated at least with an internal surface of (refer to par. 32 of Su).
                              
    PNG
    media_image1.png
    861
    892
    media_image1.png
    Greyscale

In regards to claim 2, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means extend at least for most of the area comprised between said lead-in edge and said separation edge.  
       Su further teaches wherein said heat insulation means (40) extend at least for most of the area comprised between said lead-in edge (30) and said separation edge (corresponding to at electromechanical gear 13).
(refer to par. 32 of Su).
In regards to claim 3, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means extend for a zone having a longitudinal extension substantially corresponding with that of said longitudinal aperture.  
         Su further teaches wherein said heat insulation means (40) extend for a zone having a longitudinal extension (corresponding to length of cylinder 10) substantially corresponding with that of said longitudinal aperture (aperture of left and right sides of fan 22 of inner cylinder 10). 
        It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that the heat insulation means extend for a zone having a longitudinal extension substantially corresponding with that of said longitudinal aperture as taught by Su in order to maintain the temperature due to heat conduction of circulating airflows when it reaches the air outlet part; and also ensure the cylindrical shell of the cold/hot air radial (refer to par. 32 of Su). 
In regards to claim 4, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means comprise a layer or a panel of insulating material disposed in contact with said internal surface of said main body.  
          Su further teaches wherein said heat insulation means (40) comprise a layer or a panel of insulating material (insulation layer; par. 32) disposed in contact with said internal surface of said main body (10, as can be seen Fig. 1 of Su).
       It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that the heat insulation means comprise a layer or a panel of insulating material disposed in contact with said internal surface of said main body as taught by Su in order to maintain the temperature due to heat conduction of circulating airflows when it reaches the air outlet part; and also ensure the cylindrical shell of the cold/hot air radial and circulatory delivery device from hurting users due to extremely high/low temperature (refer to par. 32 of Su). 
In regards to claim 5, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means comprise a layer or a panel of insulating material disposed in contact with an inactive surface of said channeling element facing toward the outside of the fan, and opposite an active surface in contact with said stream of air.  
(40) comprise a layer or a panel of insulating material (insulation layer; par. 32) disposed in contact with an inactive surface (surface of channeling elements 241, 242 of Dou) of said channeling element (241 and 242 of Dou) facing toward the outside of the fan, and opposite an active surface (surfaces other than channeling elements) in contact with said stream of air (as can be seen Fig. 1 of Su).
       It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that the heat insulation means comprise a layer or a panel of insulating material disposed in contact with an inactive surface of said channeling element facing toward the outside of the fan, and opposite an active surface in contact with said stream of air as taught by Su in order to maintain the temperature due to heat conduction of circulating airflows when it reaches the air outlet part; and also ensure the cylindrical shell of the cold/hot air radial and circulatory delivery device from hurting users due to extremely high/low temperature (refer to par. 32 of Su). 
In regards to claim 6, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said conditioning device is positioned in a substantially central zone of said main body and is connected to said longitudinal aperture by means of an exit channel, and in that said heat insulation means comprise a layer or a panel of insulating material disposed along the edges of said exit channel of said conditioned stream of air between said conditioning device and said longitudinal aperture.  
(cooling/heating apparatus, par. 30; not shown in the figure 1) is positioned in a substantially central zone of said main body (cooling/heating apparatus is set in the middle electromechanical gear 13 of the cylindrical shell 10; par. 30) and is connected to said longitudinal aperture (longitudinal aperture of Dou) by means of an exit channel (outlets 221, 222 of Dou), and in that said heat insulation means (40) comprise a layer or a panel of insulating material (insulation layer; par. 32) disposed along the edges of said exit channel of said conditioned stream of air between said conditioning device and said longitudinal aperture.  
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that the conditioning device is positioned in a substantially central zone of said main body and is connected to said longitudinal aperture by means of an exit channel, and in that said heat insulation means comprise a layer or a panel of insulating material disposed along the edges of said exit channel of said conditioned stream of air between said conditioning device and said longitudinal aperture as taught by Su in order to cool/heat the air and have it transmitted to the radial air outlet part (refer to par. 30 of Su).

Claims 7-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dou et al. (CN 203835761, see attached translation) in view of Su (US 2013/0149956), further in view of Dong et al. (WO 2013/185387, use official translation of CA 2786350, provided by Applicant).
In regards to claim 7, Dou meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means also comprise a layer or panel of reflecting material, configured to minimize the absorption of the heat radiation of said conditioned stream.  
        Dong teaches a fan assembly wherein said heat insulation means (as Dou modified by Su, insulation layer 40; Fig. 1 of Su) also comprise a layer or panel of reflecting material (heat reflecting plate; par. 33), configured to minimize the absorption of the heat radiation of said conditioned stream (refer to par. 33).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that the heat insulation means also comprise a layer or panel of reflecting material, configured to minimize the absorption of the heat radiation of said conditioned stream as taught by Dong in order to avoid the damage caused by over-high temperature (refer to par. 33 of Dong). 
In regards to claim 8, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach characterized in that wherein said layer or panel is disposed on an active surface of said channeling element facing toward said longitudinal aperture.  
       Dong further teaches wherein said layer or panel (heat reflecting plate; par. 33) is disposed on an active surface (note: that active surface is considered as any surface of the fan assembly) of said channeling element (corresponding to outlet device 6) facing toward said longitudinal aperture (longitudinal aperture of Dou).  
the damage caused by over-high temperature (refer to par. 33 of Dong). 
In regards to claim 11, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means comprise layers or panels of reflecting material with a reflection coefficient higher than 0.8. 
      Dong teaches a fan assembly wherein said heat insulation means (as Dou modified by Su, insulation layer 40; Fig. 1 of Su) comprise a layer or panel of reflecting material (heat reflecting plate; par. 33).
     In regards to a reflection coefficient being higher than 0.8, Dong does however teach a layer or panel of reflecting material (heat reflecting plate; par. 33). In particular, Garland teaches that the heat reflection plates have two functions: one is for the heat generated by the heaters 6 to be reflected and emitted to the direction of the air outlet 10, so that the heat can be quickly conducted out; and the other is for a housing of the air outlet device 2 to be protected, so that the damage caused by over-high temperature can be avoided (par. 33). 
         Therefore, the reflection coefficient relative to the layer or panel of reflecting material is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the prevention of damage caused by over-high temperature (par. 33). Therefore, since the general conditions of 
In regards to claim 12, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means comprise layers or panels of reflecting material with a reflection coefficient higher than 0.95. 
       Dong teaches a fan assembly wherein said heat insulation means (as Dou modified by Su, insulation layer 40; Fig. 1 of Su) comprise a layer or panel of reflecting material (heat reflecting plate; par. 33).
       In regards to a reflection coefficient being higher than 0.95, Dong does however teach a layer or panel of reflecting material (heat reflecting plate; par. 33). In particular, Garland teaches that the heat reflection plates have two functions: one is for the heat generated by the heaters 6 to be reflected and emitted to the direction of the air outlet 10, so that the heat can be quickly conducted out; and the other is for a housing of the air outlet device 2 to be protected, so that the damage caused by over-high temperature can be avoided (par. 33). 
         Therefore, the reflection coefficient relative to the layer or panel of reflecting material is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the prevention of damage (par. 33). Therefore, since the general conditions of the claim, i.e. the reflection coefficient relative to the layer or panel and design factors involved, were disclosed in the prior art by Dong, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Dou, by setting the panels of reflecting material with a reflection coefficient higher than 0.95. 

Claims 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dou et al. (CN 203835761, see attached translation) in view of Su (US 2013/0149956), further in view of WALLACE et al. (US 2015/0016975).
In regards to claim 9, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein that said heat insulation means comprise layers or panels of insulating material with thermal conductivity less than 0.10 W/mK.  
         WALLACE teaches a fan assembly (Fig. 1) wherein that said heat insulation means (layer of thermal insulation; par. 15) comprise layers or panels of insulating material with thermal conductivity less than 0.10 W/mK (refer to par. 22).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that said heat insulation means comprise layers or panels of insulating material with thermal conductivity less than 0.10 W/mK as taught by WALLACE in order to prevent the (refer to par. 22 of WALLACE).
In regards to claim 10, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means comprise layers or panels of insulating material with thermal conductivity less than 0.5 W/mK.  
       WALLACE teaches a fan assembly (Fig. 1) wherein that said heat insulation means (layer of thermal insulation; par. 15) comprise layers or panels of insulating material with thermal conductivity less than 0.5 W/mK (refer to par. 22).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dou such that said heat insulation means comprise layers or panels of insulating material with thermal conductivity less than 0.5 W/mK as taught by WALLACE in order to prevent the external surfaces of the nozzle from becoming excessively hot during use of the fan assembly (refer to par. 22 of WALLACE).
In regards to claim 13, Dou teaches as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said heat insulation means can be applied by means of mechanical attachment, structural integration, or application of surface finishings.   
        WALLACE teaches a fan assembly (Fig. 1) wherein said heat insulation means can be applied by means of mechanical attachment, structural integration, or application of surface finishings (adhesive, or by a clamping mechanism; par. 71).   
(refer to par. 22 of WALLACE).
      
                                                  Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763              

/CASSEY D BAUER/Primary Examiner, Art Unit 3763